           Case 1:20-cv-07504-LLS Document 6 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KIAIRRA LUKE individually and as the
 parent and natural guardian of N.R.S. and
 L.K.J.,

                                 Plaintiffs,

                     -against-
                                                                1:20-CV-7504 (LLS)
 NEW YORK CITY ADMINISTRATION
 FOR CHILDREN SERVICES; LENNIN                                  CIVIL JUDGMENT
 LLUVERES in his individual and official
 capacity; TAHISHA FONTAINE
 LONGWORTH in her individual and official
 capacity, and ZEENA ALLEY in her
 individual and official capacity,

                                 Defendants.

       Pursuant to the order issued November 13, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims brought on behalf of her minor children, N.R.S. and L.K.J., without

prejudice. The Court dismisses the remainder of Plaintiff’s claims for failure to state a claim on

which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    November 13, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
